Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“An operation module configured to” in claim 1.
“A processor configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 10, and 19, “Plurality of elements” is indefinite.  A plurality of elements input to configure a two dimensional filter does not further limit what is intended by element.  An element could be a vector, a matrix or tensor, a single value, or a non-numerical element such as an alphabetical character.  Similarly due to disambiguation an element could refer to a physical computing element added to the network.  In the interest of further examination an element is being interpreted as a single value.

Regarding claim 5, “The first elements” lacks antecedent basis.  Claim 5 mentions “a first element of the plurality of elements” but does not mention a first elements or first set of elements.

Regarding claim 5 and 13, multiplying a first data value by a first element is indefinite.  One of ordinary skill in the art would expect that a first element and a first data value must be different structures, and therefore multiplication would be undefined.  If, for example a first element represented a tensor, the method of multiplication of the tensor and the data value would be indefinite.  In the interest of further examination a first data value and a first element are interpreted as being synonymous and both simply values that follow the traditional mathematical definition of element-wise multiplication.

Regarding claim 6 and 15, “A direction in which the second element is disposed based on the first element” is indefinite.  The specification does not clearly define a direction based on the first element, nor would it be obvious to one of ordinary skill in the art.  In the interest of further examination any procedural multiplication with respect to an element in a tensor is considered as being in a direction based on the first element.  

Regarding claim 7 and 16, “the predetermined direction” lacks antecedent basis.

Regarding claim 7 and 16, to “repeat the predetermined direction” is indefinite.  One of ordinary skill in the art would understand that the likely intent is to repeat a predefined operation in the predetermined direction, however many possible directional operations have been disclosed.  For example, to repeat the predetermined action could infer to repeat the directional shift operations, or the procedural order of multiplication and accumulation operations.  In the interest of further examination this is being interpreted as performing any operation in a predetermined direction.

Regarding claim 8 and 17, “a tree topology network coupled to a mesh topology network” is indefinite.  One of ordinary skill in the art would understand that a tree topology is a way of representing a network and similarly a mesh topology is another method of representing a network.  These two representations are competing representations such that the representations cannot be combined or “coupled”.  In the interest of further examination “a tree topology network coupled to a mesh topology network is interpreted as simply a network being represented by both a tree topology and a mesh topology.

The remaining claims are rejected with respect to their dependence on the rejected claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 10-12, 14, and 19 are rejected under 35 U.S.C. 102 as being unpatentable over Goyal (US 20170316312 A1).

Regarding claim 1, Goyal teaches An electronic apparatus for performing machine learning, the electronic apparatus comprising: an operation module configured to include a plurality of processing elements arranged in a predetermined pattern and share data between the plurality of processing elements which are adjacent to each other to perform an operation; and (FIG. 1 [Abstract] "the DLP includes a plurality of tensor engines configured to perform operations for pattern recognition and classification based on a neural network." [¶0024] "the retrieved data is multiplexed to the tensors engines 104 by a multiplexer/crossbar 110" tensor engine interpreted as synonymous with processing element. DLP interpreted as synonymous with operation module.  FIG. 1 shows that data transfer between crossbar and tensor engines is bidirectional.)a processor configured to control the operation module to perform a convolution operation by applying a filter to input data, ([¶0017] "Each tensor engine includes one or more matrix multiplier (MatrixMul) engines each configured to perform a plurality of dense and/or sparse vector-matrix and matrix-matrix multiplication operations, one or more convolutional network (ConvNet) engines" [¶0021] "During its operation, the DLP 102 is configured to accept instructions from a host 103 and submit the instructions to the tensor engines 104...The DLP 102 is also configured to provide deep learning processing results by the DLP 102 back to the host 103 via the DLP interface 112" Host is interpreted as synonymous with processor configured to control the operation module.)wherein the processor controls the operation module to perform the convolution operation by inputting each of a plurality of elements configuring a two-dimensional filter to the plurality of processing elements in a predetermined order and sequentially applying the plurality of elements to the input data. (FIG. 3 [¶0026] " The weight matrix W of N1×N2 is stored in column major form, wherein corresponding weights for the vector are also read once in blocks of size B at a time first from the first column and then from the second column, etc. Each time a block of weights is read from the weight matrix, they are multiplied element-wise with the block of the vector, summed, and added by the MatrixMul engine" FIG. 3 shows the two dimensional convolution filter while ¶0026 describes the predetermined order in which the elements are input and applied.).

 Regarding claim 2, Goyal teaches The electronic apparatus of claim 1, wherein each of the plurality of elements is one-dimensional data which is arranged in the predetermined order, and (FIG. 5A [¶0026] " The weight matrix W of N1×N2 is stored in column major form, wherein corresponding weights for the vector are also read once in blocks of size B at a time first from the first column and then from the second column, etc" Column major form is a one-dimensional data representation of a multidimensional array.)wherein the processor controls the operation module to perform the convolution operation by applying each of the plurality of elements to two-dimensional or three-dimensional input data. ([¶0026] "corresponding weights for the vector are also read once in blocks of size B at a time first from the first column and then from the second column, etc. Each time a block of weights is read from the weight matrix, they are multiplied element-wise with the block of the vector, summed, and added by the MatrixMul engine"" FIG 3 input layer is two dimensional data.).

 Regarding claim 3, Goyal teaches The electronic apparatus of claim 1, wherein the processor is further configured to divide the two-dimensional filter into the plurality of elements, and inputs the plurality of elements, except for the plurality of elements having a zero value, to the plurality of processing elements in the predetermined order. ([¶0026] "FIG. 5A depicts an example of vector-matrix multiplication wherein the vector in dense form of length N1 is read only once in blocks of size B each. The weight matrix W of N1×N2 is stored in column major form" [¶0027] " For scalable matrix-matrix multiplication, the DLP 102 is configured to partition a large dense or sparse matrix into smaller portions and distribute the portions of the matrix across multiple tensor engines 104. In some embodiments, separate Compressed Sparse Row (CSR) or Compressed Sparse Column (CSC) Format can be adopted for the corresponding portion of the large matrix distributed to each of the tensor engines 104." two-dimensional filter represented as synonymous with weight matrix W.).

Regarding claim 5, Goyal teaches The electronic apparatus of claim 1, wherein the processor is further configured to perform an operation of multiplying a first element of the plurality of elements with each of a plurality of first data values belonging to a first row of the input data, perform an operation of multiplying the first elements with each of a plurality of second data values belonging to a second row of the input data, perform an operation of multiplying a second element of the plurality of elements with each of the plurality of first data values, and perform an operation of multiplying the second element with each of the plurality of second data values. ([¶0026] "The weight matrix W of N1×N2 is stored in column major form, wherein corresponding weights for the vector are also read once in blocks of size B at a time first from the first column and then from the second column, etc. Each time a block of weights is read from the weight matrix, they are multiplied element-wise with the block of the vector" FIG. 3 shows element wise multiplication of source image data with convolution filter. Column wise multiplication is interpreted as being interchangable with row wise multiplication.).

Regarding claim 10, claim 10 effectively mirrors claim 1 and is therefore rejected under a similar interpretation.

Regarding claim 11, claim 11 effectively mirrors claim 2 and is therefore rejected under a similar interpretation.

Regarding claim 12, claim 12 effectively mirrors claim 3 and is therefore rejected under a similar interpretation.

Regarding claim 14, claim 14 effectively mirrors claim 5 and is therefore rejected under a similar interpretation.

Regarding claim 19, claim 19 effectively mirrors claim 1 and is therefore rejected under a similar interpretation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 6, 13. And 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal and in view of Young (US 20160342890 A1).

 Regarding claim 4, Goyal teaches the electronic apparatus of claim 1.  However, Goyal does not explicitly teach wherein the processor is further configured to control the operation module to perform the convolution operation by transferring an accumulation of values obtained by multiplying different data values of the input data with each of the plurality of elements to an adjacent processing element.

Young who teaches a related system for processing neural networks teaches the electronic apparatus of claim 1, wherein the processor is further configured to control the operation module to perform the convolution operation by transferring an accumulation of values obtained by multiplying different data values of the input data with each of the plurality of elements to an adjacent processing element. ([¶0022] "The system generates accumulated values from the weight inputs and the activation inputs using a matrix multiplication unit of the special-purpose hardware circuit (step 106)" [¶0035] "On each clock cycle, each cell can process a given weight input and a given activation input to generate an accumulated output. The accumulated output can also be passed to an adjacent cell along the same dimension as the given weight input.").

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to transfer the accumulation results in Goyal to parallel processing units as suggested by Young. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Young that the proposed system is capable of ([¶0008] “maximizing throughput in the circuit and avoiding stalling of the circuit. The circuit can efficiently perform the computation even if weight inputs are reused a different number of times at each layer.”).

Regarding claim 13, claim 13 effectively mirrors claim 4 and is therefore rejected under a similar interpretation.

Regarding claim 6, Goyal teaches wherein the predetermined direction is a direction in which the second element is disposed based on the first element. (FIG. 3 [¶0026] " The weight matrix W of N1×N2 is stored in column major form, wherein corresponding weights for the vector are also read once in blocks of size B at a time first from the first column and then from the second column, etc. Each time a block FIG. 3 shows that multiplication of the convolution filter is relative to an individual pixel of the source image, but that the multiplication is dependent on the pixels surrounding the source pixel.  Goyal also teaches that the multiplication is done procedurally column wise.).

However, Goyal does not explicitly teach The electronic apparatus of claim 5, wherein when the operation for the first element is completed and the operation for the second elements starts in the first row, the processor is further configured to shift a plurality of operation values for the first element in a predetermined direction to perform an accumulation for the operation values.

Young teaches The electronic apparatus of claim 5, wherein when the operation for the first element is completed and the operation for the second elements starts in the first row, the processor is further configured to shift a plurality of operation values for the first element in a predetermined direction to perform an accumulation for the operation values, ([¶0039] "The summation circuitry can sum the product and the accumulated value from the sum in register 404 to generate a new accumulated value. The summation circuitry 410 can then send the new accumulated value to another sum in register located in a bottom adjacent cell. The new accumulated value can be used as an operand for a summation in the bottom adjacent cell." [¶0040] "The cell can also shift the weight input and the activation input to adjacent cells for processing. For example, the weight register 402 can send the weight input to another weight register in the bottom adjacent cell." sending the accumulated value and shifting corresponding weights and activations is interpreted as synonymous with shifting a plurality of operation values for the first element in a predetermined direction. See also FIG. 3).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to transfer the accumulation results in Goyal to parallel processing units as suggested by Young. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Young that the proposed system is capable of ([¶0008] “maximizing throughput in the circuit and avoiding stalling of the circuit. The circuit can efficiently perform the computation even if weight inputs are reused a different number of times at each layer.”).

Regarding claim 15, claim 15 effectively mirrors claim 6 and is therefore rejected under a similar interpretation.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goyal, and Young and in further view of Montero (“Parallel Zigzag Scanning and Huffman Coding for a GPU-Based MPEG-2 Encoder”, 2010).

Regarding claim 7, Goyal teaches repeat the predetermined direction, wherein the predetermined direction is a direction in which the order proceeding in one side direction is based on a certain element in the two-dimensional filter, (FIG. 3 [¶0026] " The weight matrix W of N1×N2 is stored in column major form, wherein corresponding weights for the vector are also read once in blocks of size B at a time first from the first column and then from the second column, etc. Each time a block FIG. 3 shows that multiplication of the convolution filter is relative to an individual pixel of the source image, but that the multiplication is dependent on the pixels surrounding the source pixel.  Goyal also teaches that the multiplication is done procedurally column wise.).

However, Goyal does not explicitly teach The electronic apparatus of claim 1, wherein the processor is further configured to shift an operation value used in each row for the input data in the predetermined direction to perform an accumulation of operation values, and proceeds to an element which is adjacent to a corresponding element in a next row or a next column of the element positioned at the end of the proceeding direction, and proceeds in a direction opposite to one side direction in the adjacent element.

 Young teaches The electronic apparatus of claim 1, wherein the processor is further configured to shift an operation value used in each row for the input data in the predetermined direction to perform an accumulation of operation values, and ([¶0039] "The summation circuitry can sum the product and the accumulated value from the sum in register 404 to generate a new accumulated value. The summation circuitry 410 can then send the new accumulated value to another sum in register located in a bottom adjacent cell. The new accumulated value can be used as an operand for a summation in the bottom adjacent cell." [¶0040] "The cell can also shift the weight input and the activation input to adjacent cells for processing. For example, the weight register 402 can send the weight input to another weight register in the bottom adjacent cell."). 

However, Young does not explicitly teach proceeds to an element which is adjacent to a corresponding element in a next row or a next column of the element positioned at the end of the proceeding direction, and proceeds in a direction opposite to one side direction in the adjacent element.

Montero who teaches a related art of encoding matrices teaches proceeds to an element which is adjacent to a corresponding element in a next row or a next column of the element positioned at the end of the proceeding direction, and proceeds in a direction opposite to one side direction in the adjacent element. (FIG. 2 Any direction is opposite to one side direction. Zig zag matrix traversal involves proceeding to an adjacent element then in an opposite direction.)

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the neural network system of Goyal and Young with the matrix encoding method of Montero. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Montero ([p. 98] “This compression method is more efficient for arrays with long runs of zeros. Actually, the last run of zeros costs zero bits. Thus, to increase the probability of null coefficients for the last positions of the array, the matrices are serialized following a zigzag” Goyal explicitly mentions taking advantage of sparse matrices.).

Regarding claim 16, claim 16 effectively mirrors claim 7 and is therefore rejected under a similar interpretation.

 Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal and in view of Cencini (US 20170264493 A1).

 Regarding claim 8, Goyal teaches the processor is further configured to control the plurality of processing elements to perform operations according to a convolutional neural network (CNN) algorithm ([Abstract} "A hardware-based programmable deep learning processor (DLP) is proposed, wherein the DLP comprises with a plurality of accelerators dedicated for deep learning processing. Specifically, the DLP includes a plurality of tensor engines configured to perform operations for pattern recognition and classification based on a neural network...one or more convolutional network (ConvNet) engines each configured to perform a plurality of efficient convolution operations on sparse or dense matrices).

However, Goyal does not explicitly teach The electronic apparatus of claim 1, wherein the plurality of processing elements form a network having a structure in which a tree topology network is coupled to a mesh topology network, and and a recurrent neural network (RNN) algorithm using the network having the coupled structure.

Cencini who teaches a related art of distributing tasks across a network teaches wherein the plurality of processing elements form a network having a structure in which a tree topology network is coupled to a mesh topology network, and ([¶0160] "In some embodiments, the topology may be a structured topology, such as a tree topology like that shown in FIG. 7, or in other embodiments, the topology may be an unstructured topology, e.g., in other forms of mesh topologies." FIG. 7 shows a network of processing elements.) and a recurrent neural network (RNN) algorithm using the network having the coupled structure. ([¶0212] "A variety of different approaches may be implemented by the policy engine 166 to optimize an objective function...such as a recurrent neural network").

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the neural network in Goyal with the network in Cencini. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Cencini ([¶0161] “systems with rigid, predefined, unchangeable roles may be relatively sensitive to failure by any one computing device, as often those systems require human intervention to replace that one computing device or otherwise reconfigure the system. In contrast, some embodiments may be fault tolerant and resilient to failures by computing devices, applications therein, and network.”).
Regarding claim 17, claim 17 effectively mirrors claim 8 and is therefore rejected under a similar interpretation.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goyal, and Cencini and in further view of Zhou (“A C-LSTM Neural Network for Text Classification”, 2015).

 Regarding claim 9, Goyal teaches The electronic apparatus of claim 8, wherein the processor is further configured to control the plurality of processing elements to perform the operation according to the mesh topology network in a convolution layer and a pooling layer of the CNN algorithm ([¶0023] "one or more pooling (or sub-sampling) layers, each of which is configured to aggregate information/data amongst a set of neighbors of a neuron of the current layer and one or more classification layers, each of which is configured to perform a linear or multi-layer perceptron (MLP) operation on the FC neural network and apply a non-linear activation function to output from the neuron." [¶0029] "In the example of FIG. 4, the ConvNet engine 410 in each tensor engine 104 is configured to explore sparsity of the vectors and/or matrices across the spectrum of various convolution layers of the neural network for efficient convolution." Goyal teaches that the pooling layer, the fully connected (FC) layer, and convolution layers of the CNN algorithm operate with respect to the topology of the neural network.  Cencini teaches using a recurrent neural network and the network topologies.).

However, the combination of Goyal and Cencini does not explicitly teach to perform the operation according to the tree topology network in a fully connected layer of the CNN algorithms and each layer of the RNN algorithm.

 Zhou who teaches a related system of processing neural networks teaches to perform the operation according to the tree topology network in a fully connected layer of the CNN algorithms and each layer of the RNN algorithm. ([Sec. 2 ¶4] "With the ability of explicitly modeling time-series data, RNNs are being increasingly applied to sentence modeling. For example, Tai et al. (2015) adjusted the standard LSTM to tree-structured topologies and obtained superior results over a sequential LSTM on related tasks. Most of these models use multi-layer CNNs and train CNNs and RNNs separately or throw the output of a fully connected layer of CNN into RNN as inputs." Zhou explicitly teaches using a CNN in combination with an RNN and making use of a tree based topology, as well as teaching the advantages of doing so.).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the neural network system of Goyal and Cencini with that of Zhou. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Zhou ([p. 98 Sec. A] “In this paper, we introduce a new architecture short for C-LSTM by combining CNN and LSTM to model sentences. To benefit from the advantages of both CNN and RNN, we design a simple end-to-end, unified architecture by feeding the output of a one-layer CNN into LSTM.”).

Regarding claim 18, claim 18 effectively mirrors claim 9 and is therefore rejected under a similar interpretation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alvarez-Melis (“TREE-STRUCTURED DECODING WITH DOUBLY RECURRENT NEURAL NETWORKS”, 2016).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124